     Case 2:16-cv-00720-JAM-AC Document 45 Filed 06/02/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MILORAD OLIC,                                     No. 2:16-cv-0720 JAM AC P
12                        Plaintiff,
13            v.                                        ORDER
14    JEFFREY BEARD, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Due to a pending motion to compel, the dispositive motion deadline in this case

19   was vacated, to be re-set upon resolution of the discovery dispute. ECF No. 36. The motion to

20   compel has now been resolved (ECF No. 41), supplemental responses have been served (ECF No.

21   42), plaintiff’s motion for sanctions been addressed (ECF Nos. 43, 44), and the time for filing any

22   further such motions has passed.

23          Accordingly, IT IS HEREBY ORDERED that the parties may file dispositive motions

24   within thirty days of the service of this order.

25   DATED: June 1, 2020

26

27

28
